DETAILED ACTION
Claims 21 – 22, 24 – 29, 31 – 36 and 28 – 41 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitation with the specific added limitation as recited in independent claims and subsequent dependent claims. The prior art of record fails to teach or suggest the limitations below in combination with the remaining claim limitations. 
“receiving a second request to perform the action on a second object:
determining that the object type of the second object is dynamic content type (DCT):
based on the determination that the object type of the second object is DCT, obtaining a second context for the second request, the second context for the second request comprising values for a third set of parameters associated with the second request;
selecting the DCT rule to service the second request from the set of DCT rules based on the third context for the second request, wherein the selected DCT rule is selected based on a determination that the selected DCT rule is the closest match for the second request from a comparison of the third set of parameters associated with the second request and the context definition specifying the second set of parameters for the selected DCT rule: and
serving the second request using the DCT rule by applying the selected DCT rule based on the values for the third set of parameters associated with the second request to produce a second result.”

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 22, 2022

/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154